*315The Court were' divided in opinion upon the point whether the statute of uses, 27 Hen. VIII., chap. 10, had ever been in force in Ohio. Two judges held that that statute was in force in Ohio from 1795 to January, 1806, for all the purposes that it was in force in Yirginia or England. The other two judges held differently.
But the judges were unanimously of opinion that, it being shown that the grantee, Ann Byrd, was within the exception of the statute, it was incumbent on the defendants to show that those whose interest was dependent on hers were not within the exception. Consequently the motion for a new trial was overruled, and judgment given for the plaintiff.†

Note by the Editor. — English. Statute of Uses never in force in Ohio, vii. ¿75, part 1.